Citation Nr: 0720029	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-20 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977.  

By rating action dated in October 2001, the Regional Office 
(RO) denied the veteran's claim for service connection for 
PTSD.  He was notified of this determination and of his right 
to appeal by a letter dated the following month, but a timely 
appeal was not received.  He subsequently sought to reopen 
his claim.  In a rating decision dated in March 2003, the RO 
concluded that the additional evidence was not new and 
material, and again denied the claim for service connection 
for PTSD.  This case was previously before the Board in May 
2006, at which time it was remanded for additional 
development of the record and to ensure due process.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  By rating decision dated in October 2001, the RO denied 
service connection for PTSD.  The veteran was notified of 
this decision and of his right to appeal, but a timely appeal 
was not filed.

2.  The evidence added to the record since the October 2001 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The RO's decision of October 2001, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The evidence received since the October 2001 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

Recently, the Court issued a decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In that decision, the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court further 
stated that the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

VCAA notice concerning the evidence necessary to establish 
service connection, to include on the basis of new and 
material evidence, was provided in an October 2002 letter.  
In a May 2006 letter, the RO provided notice to the veteran 
regarding the basis for the prior denial of service 
connection, as well as what information and evidence 
constitutes new and material evidence, what information and 
evidence is needed to substantiate the claim for service 
connection, what information and evidence must be submitted 
by the veteran, and what information and evidence will be 
obtained by VA.  The May 2006 letter also advised the veteran 
of the evidence needed to establish a disability rating and 
effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
and VA medical records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
service medical records, service personnel records, and VA 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The law is clear that the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

In the present appeal, the last final denial of the claim for 
service connection for PTSD is the RO's October 2001 
determination.  Therefore, the Board must review, in light of 
the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that decision.  In order to do so, the Board will summarize 
the evidence that was of record pertaining to the claim at 
the time of the October 2001 decision of the RO, and the 
evidence presented subsequently.  The prior evidence of 
record is important in determining newness and materiality 
for the purposes of deciding whether to reopen a claim.  Id.

The RO denied the veteran's claim for service connection for 
PTSD in October 2001 on the bases that an-service stressor 
had not been confirmed, and there was no verified diagnosis 
of PTSD.  In this regard, the Board observes that the service 
medical records are negative for complaints or findings 
pertaining to PTSD.  When he was hospitalized by the VA 
beginning in March 1994, the veteran reported that anxiety 
had been a problem for him since he served in Vietnam, and 
that it was caused by his military experience.  He asserted 
that he served in combat, and that he had been shot at by the 
enemy.  He also stated that he put body parts and dead 
soldiers into body bags in Vietnam.  He maintained that he 
had witnessed people getting hit and killed in Vietnam.  He 
claimed that he had thought about his experiences in Vietnam 
on a daily basis since he was in Vietnam.  The diagnoses 
included cocaine and alcohol dependence, dysthymia and PTSD.  

During a VA hospitalization in July 1994, the veteran related 
that he had been sexually abused as a 12 year old.  He 
described a history of anxiety and stress for the previous 
couple of years due to the behavior of his co-workers.  The 
diagnosis was adjustment disorder, with mixed substance 
abuse.  

When hospitalized by the VA in May 1998, a previous history 
of anxiety and stress secondary to his treatment by people at 
work was noted.  The veteran denied any other psychiatric 
history.  

VA outpatient treatment records disclose that the veteran was 
referred in April 2001 for inclusion in the non-combat PTSD 
group. The veteran stated that his traumatic life experiences 
were from service.  Several days later, he reported that he 
had nightmares and flashbacks from an incident in service, 
for which he was being treated for PTSD.  In August 2001, the 
veteran talked a lot about PTSD, and asserted that the 
problems occurred in service, but were not combat-related.  
He claimed that he was abused in service.  The pertinent 
diagnosis was PTSD, by history.  

The evidence summarized above was of record at the time of 
the October 2001 rating decision.

The additional evidence includes duplicates of records that 
were considered at the time of the October 2001 decision, as 
well as VA medical records from 2002 to 2004.  When he was 
hospitalized by the VA in September 2002, the veteran said 
his in-service stressors include an incident in which he 
witnessed the death of a friend due to friendly fire during 
basic training, and intense fear associated with deployment 
exercises off the coasts of Vietnam and Cambodia.  He also 
claimed to have received beatings in boot camp and being in a 
helicopter over water and having the engine die.  The 
diagnoses on discharge were PTSD, dysthymia and polysubstance 
dependence.

The Board notes that in its May 2006 remand, it directed the 
RO to contact the veteran to afford him the opportunity to 
provide additional information concerning the incident in 
which he alleged he witnessed the death of a friend.  The RO 
wrote the veteran in May 2006, and asked that he furnish 
specific details concerning this incident, as well as for 
detailed information concerning any other stressors.  In 
November 2006, the RO again contacted the veteran and 
requested information.  Thus, the RO fully complied with the 
Board's instructions.  Yet, the veteran did not respond to 
either request for information concerning this alleged 
stressor.  In Wood v. Derwinski, 1 Vet. App 190 (1991), the 
Court noted that "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  

The Board observes that while the veteran has referred to 
being in combat, there is nothing in the record that 
establishes that he was in Vietnam.  He did not receive any 
medals signifying that he served in Vietnam.  The Board also 
notes that the veteran has provided no details concerning his 
claimed stressors.  The additional evidence still fails to 
demonstrate the existence of a stressor or a confirmed 
diagnosis of PTSD.  As such, the deficiency noted as the 
basis for the prior final denial remains unestablished.  The 
Board concludes, accordingly, that the additional evidence is 
not new and material, and the claim for service connection 
for PTSD is not reopened.  The additional evidence does not 
raise a reasonable possibility that PTSD, if present, was 
incurred in service, when considered in conjunction with the 
record as a whole.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


